Citation Nr: 1200748	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for spondylosis at L5-S1 prior to August 3, 2009, and an initial rating in excess of 40 percent for the disability from that date. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right shoulder prior to August 3, 2009, and to an initial rating in excess of 20 percent for the disability from that date.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to October 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2010 the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims files. 

When this case most recently was before the Board in July 2010, it was remanded for additional evidentiary development.  In a subsequent rating decision in June 2011, the Veteran's disability rating for his spondylosis at L5-S1was increased from 20 percent to 40 percent, effective August 3, 2009; and the disability rating for his degenerative joint disease of the right shoulder was increased from 10 percent to 20 percent, effective August 3, 2009.  These increases did not satisfy the Veteran's appeal.  Therefore, the case has been returned to the Board for further appellate action.

The Board notes that the Veteran reported at an August 2010 VA examination that he continued to be employed as a truck driver; however, in written argument submitted to the Board in August 2011, his representative requested that the Veteran be considered for a total rating based on unemployability due to all of his service-connected disabilities.  The originating agency has not had an opportunity to consider this raised issue.  Therefore, it is referred to the originating agency for appropriate action, to include obtaining clarification from the Veteran concerning his employment status and whether he is claiming to be unemployable due to his service-connected disabilities.  

The issue of entitlement to increased initial ratings for service-connected degenerative joint disease of the right shoulder is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  For the period prior to August 3, 2009, the Veteran's lumbar spine disability was manifested by painful motion, but forward flexion of the thoracolumbar spine was not limited to 30 degrees or less and there was no ankylosis.

2.  For the period from August 3, 2009, the Veteran's lumbar spine disability has been manifested by painful motion but not by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for spondylosis at L5-S1 prior to August 3, 2009, and an initial rating in excess of 40 percent for the disability from that date are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to increased initial ratings for the service-connected lumbar spine disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter sent in May 2008, prior to the initial adjudication of the claims.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  In addition, the Veteran was afforded appropriate VA examinations, the most recent in August 2010.  The Board notes that although the August 2010 VA examiner did not fully address degree of limitation of motion of the lumbar spine, the Veteran's spine is clearly not ankylosed.  Moreover, the disability is currently rated as 40 percent disabling, the highest rating possible for limitation of motion.  Under these circumstances, the Board is of the opinion that no additional or more contemporaneous VA examinations should be accomplished prior to a final adjudication of the Veteran's claim for increased ratings.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also VAOPGCPREC 11-95 (April 7, 1995).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2010) concerning the effects of the disability on the veteran's ordinary activity are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Rating Criteria

The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  Under these criteria, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5239 (2010). 

Note 5 to the General Rating Formula provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Note 5 also provides that fixation of a spinal segment in neutral position, or zero degrees, always represents favorable ankylosis. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected lumbar spine disability. The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Historically, service connection was granted in the rating decision on appeal that assigned an evaluation of 10 percent, effective October 23, 2007.  Ultimately, the disability rating was increased to 20 percent prior to August 3, 2009, and to 40 percent from that date.

Based on thorough review of the evidence of record, the Board finds that the Veteran's service-connected lumbar spine disability does not warrant an initial rating in excess of 20 percent prior to August 3, 2009, and does not warrant an initial rating in excess of 40 percent from that date.  

The record contains private treatment records from October 2007 to October 2008 noting that the Veteran complained of low back symptoms to include pain, tingling and numbness, swelling, occasional numbness in the legs with his legs occasionally giving out, with worse symptoms occurring while standing as opposed to sitting.  Physical examinations showed limited lumbar range of motion, and significant tenderness on light palpation of lumbar paraspinal musculature.  The Veteran received a back brace in October 2007.  Diagnoses were low back pain, minimal scoliosis but otherwise normal lumbar spine, degenerative disc disease of lumbar spine with compression at L1-L5 disc spaces, and lumbago with sciatica.

The Veteran was afforded a VA examination in August 2008 in which he complained of constant, severe pain that radiated into both legs, causing numbness.  He denied incapacitating episodes requiring prescribed bedrest.  He reported that the condition limited his ability to walk or stand more than 30 minutes before flare-ups occurred, affected his sleeping and ability to do chores.  He reported using a back brace and orthopedic pillows.  Physical examination showed forward flexion with pain was 0 to 70, range of motion was not additionally limited following repetitive use, and the lumbar spine was positive for moderate paravertebral muscle spasm and tenderness.  Straight leg raises were negative for neurological complaints and gait was normal.  The VA examiner diagnosed lumbar spondylosis with subjective but not objective evidence of bilateral lumbar radiculopathy.

A VA treatment record dated in January 2009 notes that the Veteran complained of low back symptoms to include pain with radiation down the left leg and numbness in both legs when walking.  Physical examination showed tenderness to palpation in lumbar area, straight leg raise test was positive on the left, and sensory examination, motor strength, and gait were normal.  The Board notes that additional VA medical records also show the Veteran complained of low back pain.

Following an informal conference with an RO Decision Review Officer in July 2009, the Veteran was afforded a VA examination in August 2009 in which he reported increasing pain since his last examination; decreasing range of motion with radiation of pain into the hips, knees, and legs; numbness and tingling with increased, constant pain with increased frequency, duration, and intensity of flare of pain due to nerve root involvement.  He did not report any prescribed bedrest in the last 30 days due to incapacitating episodes.  He reported being no longer employed as he was unable to perform his duties and using assistive devices of a cane and orthopedic pillows.  Physical examination showed flexion with pain was 0 to 30, range of motion was not additionally limited following repetitive use, and lumbar spine was positive for moderate paravertebral muscle spasm and tenderness.  Straight leg raises were positive bilaterally at 10 degrees for neurological complaints and gait was antalgic.  The VA examiner diagnosed lumbar degenerative disc disease with evidence of bilateral lumbar radiculopathy.

In June 2010 the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran stated that he was on medication for his back, that he could not get out of bed some mornings due to his condition, that he experienced swelling, and lost his job due to an inability to perform his duties.  The Veteran's spouse testified that he was going through a lot of pain issues and constant swelling in his lumbar region, causing bulging that worsened with long periods of sitting or standing. 

In response to the Board's July 2010 remand, the Veteran was afforded a VA examination in August 2010 in which he reported throbbing low back pain that was worse with bending, moving, and standing for long periods of time; radiation of the pain down his right leg to the front to his middle two toes.  He noted self-treatment with pain pills, ice, and bedrest.  He did not report any incapacitating episodes.  He stated that he was currently employed as a truck driver and could not unload trucks due to his back pain, but was otherwise able to perform his job.  He reported using a cane and experiencing flare ups after increased activity.  Physical examination showed forward flexion was 0 to 40 degrees with pain throughout, range of motion was not additionally limited following repetitive use, no palpable spasms were noted, and there was tenderness in the lumbar spine.  Straight leg raises were negative and gait was normal.  The VA examiner diagnosed chronic lumbar strain with subjective but not objective evidence of radiculopathy.  The VA examiner opined that there was no limitation of functioning due to pain with range of motion testing and there was no neurologic impairment from the lumbar spine.

In sum, the medical evidence of record shows that, even considering additional functional limitations resulting from pain, stiffness, and weakness, for the period prior to August 3, 2009, forward flexion of the thoracolumbar spine was not limited to 30 degrees or less and there was no ankylosis; for the period from August 3, 2009, the Veteran's lumbar spine disability did not result in ankylosis of the entire thoracolumbar spine.  Therefore, an initial rating in excess of 20 percent for spondylosis at L5-S1 prior to August 3, 2009, and an initial rating in excess of 40 percent for the disability from that date are not warranted.

The Board has considered whether there is any other schedular basis to assign a higher rating.  In this regard, the Board notes that the Veteran's service-connected back disability includes minimal scoliosis, degenerative disc disease of lumbar spine, and lumbago with sciatica.  However, the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS).  Neurological findings were normal on VA examination in August 2008 and 2010, and VA examination reports specifically note that the Veteran had not experienced any incapacitating episodes.  Although the straight leg raises were positive bilaterally at 10 degrees for neurological complaints in the August 2009 VA examination, the VA examiner did not diagnose a neurological impairment.  Therefore, the Board concludes that he does not have IVDS and that his disability does not warrant a separate rating for neurological impairment of the extremities or a higher rating for incapacitating episodes having a total duration of at least four but less than six weeks.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1. 

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran, his spouse, and his representative in the form of correspondence and testimony in which it has generally been asserted that the Veteran is entitled to higher disability ratings for his back disability due to his reported symptoms.  The Board notes that the Veteran is competent to report his own overall symptomology and a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, in affording all statements full credibility, they do not show that his symptoms more closely approximate the schedular criteria for the next higher evaluations.

Consideration has been given to assigning staged ratings; however, at no time during the period in question has the service-connected lumbar spine disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board also has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his service-connected lumbar spine disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the Veteran's spine disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


In reaching this decision, the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Finally, the Board has considered whether a claim for a TDIU is properly before the Board.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  In this case, the Veteran has not alleged that he is unemployable due to the service-connected disabilities on appeal and there is no evidence indicating that he is unemployable solely due to these two disabilities.  Moreover, at the August 2010 VA examination, the Veteran reported that he was employed.  Although the Veteran's representative raised the issue of entitlement to a TDIU in argument submitted in August 2011, the claim raised by the representative is based on all of the Veteran's service-connected disabilities.  Therefore, the Board has concluded that a TDIU issue is not properly before the Board. 


ORDER

Entitlement to an initial rating in excess of 20 percent for spondylosis at L5-S1 prior to August 3, 2009, and an initial rating in excess of 40 percent for the disability from that date is denied.




REMAND

In response to the Board's July 2010 remand, the Veteran was afforded a VA examination in August 2010 to determine the current degree of severity of his service-connected right shoulder disability.  The examiner reported the results of range of motion studies in degrees and diagnosed postoperative residual pain, right resection.  

However, the examiner did not address whether there was functional impairment due to weakness, fatigability, and incoordination.  In addition, the examiner did not adequately assess the degree of functional impairment due to pain.  Therefore, the examination report is inadequate for adjudication purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
  
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right shoulder disability.  The claims folders must be made available to and reviewed by the examiner. 

All indicated studies, including range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

To the extent possible, the examiner should distinguish the manifestations of the service-connected disabilities from those of any comorbid nonservice-connected disorders. 

The examiner should also provide an opinion concerning the impact of the service-connected right shoulder disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


